     Case 1:20-cv-00752-DAD-BAM Document 9 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    EDJUAN C. SCOTT,                                  Case No. 1:20-cv-00752-NONE-BAM (PC)
12                       Plaintiff,                     ORDER DISMISSING ACTION WITHOUT
                                                        PREJUDICE FOR FAILURE TO PAY FILING
13           v.                                         FEE AND FAILURE TO OBEY COURT
                                                        ORDER
14    VALLADALIS, et al.,
                                                        (Doc. No. 8)
15                       Defendants.
16

17          Plaintiff Edjuan C. Scott is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          On June 15, 2020, plaintiff filed a motion to proceed in forma pauperis under 28 U.S.C.

20   § 1915. (Doc. No. 5.) On June 17, 2020, the assigned magistrate judge issued findings and

21   recommendations recommending that plaintiff’s application to proceed in forma pauperis be

22   denied and that he be required to pay the $400.00 filing fee in full to proceed with this action

23   because he is subject to the three strikes bar under 28 U.S.C. § 1915(g) and the allegations in

24   plaintiff’s complaint do not satisfy the “imminent danger of serious physical injury” exception to

25   § 1915(g). (Doc. No. 7.) Plaintiff did not file objections.

26          On July 16, 2020, the undersigned adopted the findings and recommendations in full and

27   ordered plaintiff to pay the $400.00 filing fee in full within twenty-one (21) days. (Doc. No. 8.)

28   In that order, plaintiff was warned that failure to pay the filing fee within the specified time would
                                                        1
     Case 1:20-cv-00752-DAD-BAM Document 9 Filed 08/31/20 Page 2 of 2

 1   result in the dismissal of this action without further notice. (Id. at 2.)

 2           The relevant time period for plaintiff to pay the filing fee has expired, and plaintiff has not

 3   paid the filing fee or otherwise communicated with the court. Because plaintiff has failed to obey

 4   the court’s order and pay the appropriate filing fee, this case cannot proceed. This matter will be

 5   dismissed. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61. (9th Cir. 1992).

 6           Accordingly:

 7       1. This action is dismissed, without prejudice, for plaintiff’s failure to comply with the

 8           court’s order of July 16, 2020, (Doc. No. 8), and his failure to pay the filing fee; and

 9       2. The Clerk of the Court is directed to terminate all pending motions and deadlines and

10           close this action.

11
     IT IS SO ORDERED.
12

13       Dated:     August 28, 2020
                                                          UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
